Case: 2:11-cv-01016-EAS-MRM Doc #: 2583 Filed: 10/03/19 Page: 1 of 5 PAGEID #: 129867




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION AT COLUMBUS

  IN RE: OHIO EXECUTION                         :
  PROTOCOL LITIGATION                           :       CASE NO.       2:11-CV-1016
                                                :
  This document relates to:                     :       District Judge Edmund A. Sargus, Jr.
    Plaintiffs Cleveland Jackson,               :       Magistrate Judge Michael R. Merz
   James Hanna, and Melvin Bonnell              :


                DEFENDANTS’ RENEWED MOTION TO STAY
           UNITED STATES MAGISTRATE JUDGE’S ORDER DENYING
     THE REQUEST TO MAINTAIN THE ANONYMITY OF DRC EMPLOYEE NO. 1


         Defendants move the Court to stay the Magistrate Judge’s Decision and Order (ECF No.

  2566) denying the request to maintain the anonymity of DRC Employee No. 1, pending

  Defendants’ filing of objections to the Decision and appealing that order to the Sixth Circuit. The

  stay is warranted because:

         1. Failure to stay the order would deny DRC Employee No. 1 any effective right to object
            to and appeal the order; and,

         2. Neither Plaintiffs nor the public will suffer harm or damage from the requested stay.

         Pursuant to S.D. Ohio Civ. Rule 7.3, defense counsel has contacted counsel for the above-

  named three Plaintiffs to seek their consent to this Motion and proposed stay. Counsel for Plaintiffs

  oppose a stay of this order.

                                                Respectfully submitted,

                                                /s/ Charles A. Schneider
                                                Charles A. Schneider (0005821)*
                                                       *Trial Attorney
                                                Section Chief, Criminal Justice
                                                Office of Ohio Attorney General Dave Yost
                                                150 East Gay Street, 16th Floor
                                                Columbus, OH 43215
                                                614-499-3267 P / 866-523-8127 F
Case: 2:11-cv-01016-EAS-MRM Doc #: 2583 Filed: 10/03/19 Page: 2 of 5 PAGEID #: 129868




                                                 /s/ Mark Landes
                                                 Mark Landes (0027227)
                                                 Donald C. Brey (0021965)
                                                 Benjamin D. Humphrey (0093423)
                                                 Isaac Wiles Burkholder & Teetor, LLC
                                                 Two Miranova Place, Suite 700
                                                 Columbus, OH 43215
                                                 614-221-2121 P / 614-365-9516 F
                                                 Attorneys for Defendants
                                                 Anonymous Execution Team Members #1-50
                                                 Charles Bradley, Annette Chambers-Smith,
                                                 John Coleman, Mike DeWine, Ronald Erdos,
                                                 Stephen Gray, Christopher LaRose, Donald
                                                 Morgan, Timothy Shoop, Richard Theodore, Edwin
                                                 Voorhies


                                  MEMORANDUM IN SUPPORT
         Pursuant to the Court’s Order filed September 27, 2019 (ECF No. 2566) and Fed. R. App.

  P. 8, Defendants respectfully request a stay of the Court’s Order so that objections may be filed

  concerning Plaintiffs Hanna and Bonnell and an appeal may be filed with the United States Court

  of Appeals for the Sixth Circuit regarding that ruling as applicable to Plaintiff Jackson.1

         "[T]he power to stay proceedings is incidental to the power inherent in every court to

  control the disposition of the causes in its docket with economy of time and effort for itself, for

  counsel and for litigants," Landis v. North American Company, 299 U.S. 248, 254-55 (1936), and

  that the entry of such an order ordinarily rests with the sound discretion of the District Court."

  Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir. 1977).




  1
     The appeal regarding Plaintiff Cleveland Jackson will be before the United States Court of
  Appeals for the Sixth Circuit because that case included consent to a magistrate judge’s authority
  pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. The objections regarding Plaintiffs Hanna
  and Bonnell will be before District Judge Sargus to make a de novo determination of those portions
  of the Order to which the objection is made pursuant to 28 U.S.C. § 636(b).


                                                    2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2583 Filed: 10/03/19 Page: 3 of 5 PAGEID #: 129869




         "The party seeking a stay of proceedings has the burden of establishing both the 'pressing

  need for delay' and 'that neither the other party nor the public will suffer harm from entry of the

  order.'" Webber v. J-W Wireline Co., No. 2:15-cv-02084, 2015 U.S. Dist. LEXIS 142504, *3-4

  (S.D. Ohio Oct. 20, 2015) (quoting Ohio Envtl. Council, 565 F.2d at 396). See also Landis, 299

  U.S. at 255 (stating that the movant "must make out a clear case of hardship or inequity in being

  required to go forward, if there is even a fair possibility that the stay for which he prays will work

  damage to someone else"). While "[t]here is no precise test in this Circuit for when a stay is

  appropriate . . . district courts often consider the following factors: the need for a stay, the balance

  of potential hardship to the parties and the public, and the promotion of judicial economy." Ferrell

  v. Wyeth-Ayerst Labs., Inc., No. 1:01-cv-447, 2005 U.S. Dist. LEXIS 25358, at *7 (S.D. Ohio Oct.

  21, 2005) (internal citations omitted).

  1.     FAILURE TO STAY THE ORDER WOULD DENY DRC EMPLOYEE NO. 1 ANY EFFECTIVE
         RIGHT TO OBJECT TO AND APPEAL THE ORDER.

         As noted in Defendants’ Motion to Seal ECF No. 2293, (ECF No. 2578), absent a stay,

  Defendants would be denied any meaningful opportunity to seek review of the Court’s Order.

  Once DRC Employee No. 1’s identity is revealed, it cannot be undone.

         DRC Employee No. 1’s identity has been protected for eight years of litigation. DRC

  Employee No. 1 has the right to seek a review of whether those protections should remain intact

  and cannot meaningfully do so absent a brief stay pending the filing of objections to the Court’s

  Decision and appeal to the Sixth Circuit. DRC Employee No. 1 detailed the harm that would result

  if the anonymity ceased in ECF No. 2457-1, thereby further evidencing the need for a stay. The

  Court’s previous Order (ECF No. 629) found that anonymity was operationally required for the

  State to obtain drugs to carry out its mission under the law. Naming DRC Employee No. 1 would

  destroy that anonymity, leading to the same harm that the Court previously protected against.



                                                     3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2583 Filed: 10/03/19 Page: 4 of 5 PAGEID #: 129870




  Therefore, it is in the interests of the State and the Court to allow further review of the Court’s

  Order.

  2.       NEITHER PLAINTIFFS NOR THE PUBLIC WILL SUFFER HARM OR DAMAGE FROM THE
           REQUESTED STAY.

           DRC Employee No. 1’s anonymity has been preserved for eight years. Granting a brief

  stay will not cause the Plaintiffs or the public to suffer harm or damage.

           At the preliminary injunction hearing on September 24, 2019, Plaintiffs made three

  arguments why DRC Employee No. 1 should no longer remain anonymous. (ECF No. 2566,

  PageID 129674): (a) that DRC Employee No. 1’s role is well known; (b) that Judge Frost’s

  Protective Order (ECF No. 629) did not apply to DRC Employee No. 1; and (c) that H.B. 663 did

  not protect DRC Employee No. 1. None of these arguments claimed that Plaintiffs would suffer

  hardship or harm from maintaining DRC Employee No. 1’s anonymity or from this Court granting

  a stay to determine these protections. Indeed, harm and hardship are lacking when Plaintiffs have

  engaged in discovery from and regarding DRC Employee No. 1 and such information has been

  submitted to the Court in support of their respective motions for preliminary injunctive relief.

           Granting a brief stay of the order would not cause harm or hardship to the public while the

  appropriateness of stripping DRC Employee No. 1 of his or her anonymity is being reviewed. The

  stay would not hinder the public’s ability to assess the merits of judicial decisions, and there is no

  legitimate public interest in denying a party the right to judicial review of an order that – once

  implemented – cannot be reversed. Not granting the requested stay would irreversibly strip DRC

  Employee No. 1 of any meaningful opportunity to have the Decision appealed. This stay would

  also promote judicial economy by allowing the efficient use and conservation of the Court’s

  resources while the parties litigate this pressing issue.




                                                     4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2583 Filed: 10/03/19 Page: 5 of 5 PAGEID #: 129871




         WHEREFORE, Defendants respectfully request that this Court stay the Court’s Order

  (ECF No. 2566) during the pendency of the forthcoming objections to the Magistrate Judge’s

  Decision and appeal to the Sixth Circuit.

                                                 Respectfully submitted,

                                                 /s/ Charles A. Schneider
                                                 Charles A. Schneider (0005821)*
                                                 *Trial Attorney
                                                 Section Chief, Criminal Justice
                                                 Office of Ohio Attorney General Dave Yost
                                                 150 East Gay Street, 16th Floor
                                                 Columbus, OH 43215
                                                 614-499-3267 P / 866-523-8127 F


                                                 /s/ Mark Landes
                                                 Mark Landes (0027227)
                                                 Donald C. Brey (0021965)
                                                 Benjamin D. Humphrey (0093423)
                                                 Isaac Wiles Burkholder & Teetor, LLC
                                                 Two Miranova Place, Suite 700
                                                 Columbus, OH 43215
                                                 614-221-2121 P / 614-365-9516 F
                                                 Attorneys for Defendants
                                                 Anonymous Execution Team Members #1-50
                                                 Charles Bradley, Annette Chambers-Smith,
                                                 John Coleman, Mike DeWine, Ronald Erdos,
                                                 Stephen Gray, Christopher LaRose, Donald
                                                 Morgan, Timothy Shoop, Richard Theodore, Edwin
                                                 Voorhies
                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 3, 2019, a copy of the foregoing was filed electronically.

  Notice of this filing will be sent to all parties by the Court’s electronic filing system. Parties may

  access this filing through the Court’s system.

                                                 /s/ Charles A. Schneider
                                                 Charles A. Schneider (0005821)*
                                                 *Trial Attorney for Defendants



                                                    5
